DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The disclosure is objected to because of the following informalities: 
In line 15 of page 3, the specification incorrectly recites “needle base 100” when it should recite “needle base 110”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 2014/0088500 A1).
	As to claim 1, Li discloses a syringe (Figs. 2-7) comprising: 
a barrel (21) comprising a barrel forward segment (see annotated Fig. 2 of Li below; hereinafter referred to as “Fig. A”), a barrel rear segment (Fig. A), a barrel medial segment (Fig. A) 
a needle (233) configured for attachment on the barrel forward segment (Fig. 3, para 0022); 
a plunger (22) comprising a first catch (224), the plunger sized to pass through an opening (212) formed through the rear section of the barrel rear segment (see Figs. 2-7), the plunger configured to be pushed from a first position (position seen in Fig. 3) at which the first catch is in barrel medial segment (see Fig. 3 compared to Fig. A below), then to a second positon (position of Fig. 5) at which the first catch is in the barrel forward segment (see Fig. 5 compared to Fig. A below), and then pulled to a third positon (position seen in Fig. 6) at which the first catch is in the lock section of the barrel rear segment (see Fig. 6 compared to Fig. B below).

    PNG
    media_image1.png
    519
    988
    media_image1.png
    Greyscale


	

    PNG
    media_image2.png
    510
    345
    media_image2.png
    Greyscale


As to claim 5, Li discloses the syringe of claim 1, wherein the barrel interior surface has a third internal diameter (diameter at opening 212) at the rear section of the barrel rear segment, and the third internal diameter is greater than the first internal diameter (see Fig. B above, internal surface of barrel 21 tapers proximally near opening 212 such that internal diameter at 212 is larger than that of the lock section).

As to claim 9, Li discloses the syringe of claim 1, wherein the lock section of the barrel rear segment is a notch in the barrel interior surface (see Fig. B, lock section formed with a notch in-between flange 215 and rear section).
As to claim 10, Li discloses the syringe of claim 9, wherein the notch has a notch height (see annotated Fig. 2 below, hereinafter referred to as “Fig. C”) in a longitudinal direction and a notch depth that defines the first internal diameter (see Fig. C), the first catch has catch height in the longitudinal direction, and the catch height is less than or equal to the notch height (see Fig. 6, first catch 224 is depicted within the notch).

    PNG
    media_image3.png
    338
    582
    media_image3.png
    Greyscale

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ellard (US 5,007,903).
As to claim 3, Li discloses the syringe of claim 1 as described above, and further wherein the needle has a longitudinal needle length from the needle tip (distal pointed tip of needle 233) to the needle base (232) (Figs, 3, 6, 7) but does not expressly recite wherein the barrel medial segment has a longitudinal length that is greater than the longitudinal needle length.
Ellard discloses a syringe and teaches “The syringe 10 includes a conventional barrel 12 which can be of different lengths and diameters, depending upon the desired capacity of the syringe” (see para beginning line 20 col. 2).
It would have been obvious to one having ordinary skill in the art to modify Li in view of Ellard such that the barrel medial segment has different sizes, including sizes wherein the barrel medial segment has a longitudinal length that is greater than the longitudinal needle length, depending on a desired capacity of the syringe (see para beginning line 20 col. 2 of Ellard).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Raitto (US 4,354,507).
As to claim 4, Li discloses the syringe of claim 1 as described above, and additionally wherein the plunger comprises an elastic seal (223; see Fig. 2, para 0022). However Li does not expressly recite wherein the seal is made of material that is more flexible than that of the first catch,2 010-8745-5414/1/AMERICASPreliminary Amendment432743.10116 and the elastic seal is configured to slide against the barrel interior surface as the plunger is moved from the first position to the second position and then to the third position.
Raitto discloses a syringe and teaches “The syringe also comprises a hollow cylindrical plunger 12 having a relatively rigid plunger stem 13 and a compressible and elastomeric plunger tip 28” (see para beginning line 23 col. 7).
It would have been obvious to one having ordinary skill in the art to modify the plunger (22) of Li, which includes the first catch, to be made of a rigid material such that the seal is made of material that is more flexible than that of the first catch,2 010-8745-5414/1/AMERICASPreliminary Amendment432743.10116and the elastic seal is configured to slide against the barrel interior surface as the plunger is moved from the first position to the second position and then to the third position. One would have been motivated to do so so that the plunger would have sufficient .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Prater JR (US 3,028,862, hereinafter ‘Prater’).
	As to claim 8, Li discloses the syringe of claim 1 as described above, but does not expressly recite wherein the barrel interior surface is frustoconical at the rear section of the barrel rear segment.
Prater teaches a syringe having a rear section with a barrel interior surface that is frustoconical (see 17 in Fig. 1 and paragraph beginning line 61 col. 1).
It would have been obvious to one having ordinary skill in the art to modify Li in view of Prater such that the barrel interior surface is frustoconical at the rear section of the barrel rear segment. One would have been motivated to do so as Prater teaches how the barrel having a frustoconical interior surface at a rear section can facilitate insertion of a plunger during assembly (see 17 in Fig. 1 and paragraph beginning line 61 col. 1 of Prater).

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Gray (US 2003/0139706 A1).
As to claims 11 and 12, Li discloses the syringe of claim 10 as described above. Li however does not expressly recite wherein the notch height is defined by a separation distance between a first flat area of the barrel interior surface and a second flat area of the barrel interior surface or wherein the first flat area and the second flat area are perpendicular to the longitudinal direction.
Gray discloses a syringe including notches (locking grooves) that mate with a first catch (sealing ring) and teaches that “The design of the sealing rings can be of any desired shape such as, circular, triangular, square, etc. The periphery forming the sealing ring can have any desired shape such as blocked, apexed, etc. The sealing rings can also be designed as flexible flaps extending from the surface of the syringe barrel and plunger member wall surfaces.  Any shape locking groove, such as dovetail, etc., can be formed on the syringe barrel and plunger member walls and fitted with preformed sealing rings” (para 0087).
In re Dailey, 149 USPQ 47 (CCPA 1976).

Response to Arguments
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive. 
With regard to applicant’s arguments concerning Li not disclosing or suggesting an edge (pages 8-9 of Remarks), these arguments are not persuasive. As annotated in Fig. D above, the second needle 232 does possess an edge. Li explicitly recites ““the second needle seat 232 and the needle 233 can be pulled into the barrel 21 by the plunger 22” (para 0022), and the only structure that is shown on plunger 22 that would be capable of pulling the needle seat 232 is the coupling portion 222 against the annotated edge of the second needle seat.
Applicant's remaining arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-Th 9:00am-6:30pm, F 9:00am-1:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/James D Ponton/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783